



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486(1), (1.1), (2), or (3) of the
Criminal Code
shall
    continue.  These sections of the
Criminal Code
provide:

486(1)          Any proceedings against an accused
    shall be held in open court, but the presiding judge or justice may, on
    application of the prosecutor or a witness or own his or her own motion, order
    the exclusion of all or any members of the public from the court room for all
    or part of the proceedings, or order that the witness testify behind a screen
    or other device that would allow the witness not to be seen by members of the
    public, if the judge or justice is of the opinion that such an order is in the
    interest of public morals, the maintenance of order or the proper
    administration of justice or is necessary to prevent injury to international
    relations or national defence or national security.

(1.1) The application may be made, during the
    proceedings, to the presiding judge or justice or, before the proceedings
    begin, to the judge or the justice who will preside at the proceedings or, if
    that judge or justice has not yet been determined, to any judge or justice
    having jurisdiction in the judicial district where the proceedings will take
    place.

(2)     In determining whether the order is in the
    interest of the proper administration of judge, the judge or justice shall
    consider

(a) societys interest in encouraging the
    reporting of offences and the participation of victims and witnesses in the
    criminal justice process;

(b) the safeguarding of the interests of witnesses
    under the age of 18 years in all proceedings;

(c) the ability of the witness to give a full and
    candid account of the acts complained of if the order were not made;

(d) whether the witness needs the order for their
    security or to protect them from intimidation or retaliation;

(e) the protection of justice system participants
    who are involved in the proceedings;

(f) whether effective alternatives to the making
    of the proposed order are available in the circumstances;

(g) the salutary and deleterious effects of the
    proposed order; and

(h) any other factor that the judge or justice
    considers relevant.

(3)     If an accused is charged with an offence
    under section 151, 152, 153, 153.1, 155 or 159, subsection 160(2) or (3) or
    section 163.1, 171, 171.1, 172, 172.1, 172.2, 173, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 286.1, 286.2 or 286.3 and the prosecutor or the
    accused applies for an order under subsection (1), the judge or justice shall,
    if no such order is made, state, by reference to the circumstances of the case,
    the reason for not making an order.

(4) No adverse inference may be drawn from the fact that an
    order is, or is not, made under this section.

R.S., 1985, c. C-46, s. 486; R.S., 1985, c. 27(1
st
Supp.), s. 203, c. 19 (3rd Supp.), s. 14, c. 23 (4
th
Supp.) s. 1;
    1992, c. 1, s. 60(F), c. 21, s. 9; 1993, c. 45, s.7; 1997, c. 16, s. 6; 1999,
    c. 25, s. 2(Preamble); 2001, c. 32, s. 29, c. 41, ss. 16, 34, 133; 2002, c. 13,
    s. 20; 2005, c. 32, c.43, ss. 4,8,; 2010, c.3, s. 4; 2012, c. 1, s. 28; 2014,
    c. 25, s. 21; 2015, c. 13, s. 13, c. 20, s. 21.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. D.B.M., 2016 ONCA 264

DATE: 20160411

DOCKET: C57953

MacPherson, MacFarland
    and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

D.B.M.

Appellant

D. Edwin Boeve, for the appellant

Sarah Shaikh, for the respondent

Heard:  April 7, 2016

On appeal from the conviction entered on September 10,
    2013 by Justice M. Block of the Ontario Court of Justice.

ENDORSEMENT

[1]

The only issue facing the trial judge was whether there was any air of
    reality to the appellants assertion of the defence of duress to the charge of
    possession of about 7 lbs of marijuana for the purpose of trafficking.

[2]

The evidence disclosed that the appellant was indebted to a Mr. X for
    about $40,000 that he had borrowed from

Mr. X.

[3]

Through a series of unfortunate circumstances, including the loss of his
    job, the appellant was unable to pay the debt. Mr. X as it turned out, was an
    unsavoury character who threatened the appellant and his family when the appellant
    was unable to pay.

[4]

Mr. X proposed that the appellant could work off the debt by making
    deliveries and pick-ups of drugs. The appellant, whose credit was maxed out
    and had no other source of ready income, agreed to the proposal. He was caught
    on his 9th or 10th pick-up/delivery with seven lbs of marijuana in his vehicle.

[5]

The trial judge reviewed the law of duress as it had been recently
    stated by the Supreme Court in
R. v. Ryan
; he itemized the six
    necessary elements for the defence to succeed. He found that the appellant was
    unable to satisfy the requirement that he had no safe avenue of escape. First,
    it was not clear to him on the evidence that the  appellant lacked the
    resources to pay the debt, and second, he could have gone to the police.

[6]

The facts here are not unlike those in
R. v. Keller
, 1998 A.J.
    No 1257, a decision of the Alberta Court of Appeal. Mr. Keller was arrested at
    the Calgary Airport where hed picked up a package containing 240 hits of LSD.
    He was searched and 50 additional hits were found in his wallet. He admitted to
    picking up at least 10 similar packages in the four months preceding his
    arrest. He said he was compelled to do so under a threat of death or serious
    bodily harm made by a man he knew as Shawn, a known drug dealer. Keller was
    indebted to Shawn as the result of inadvertently destroying a quantity of
    Shawns drugs. Sometime later, Shawn appeared and demanded either payment or
    that Keller work off the debt. Keller couldnt pay. He said he did not go to
    the police because he was afraid of Shawn and didnt think the police could
    protect him. He felt he would be unsafe moving to B.C. where his mother, with
    whom he enjoyed a good relationship, lived; he told no one about the threats or
    his activities because he was embarrassed. He claimed his involvement was
    solely to pay off his debt to Shawn. Keller, like the appellant here, said he
    felt he had no choice but to comply with Shawns demands. As the court noted:

... while the common law defence of duress was potentially
    available to Keller it was, like any other defence, not actually available
    unless it had an air of     reality.

[7]

And at para 24:

... the existence of a safe avenue of escape is to be
    determined on an objective standard and is adjusted for subjective
    circumstances. The belief of the accused that he had no reasonable alternative
    is not sufficient to give an air of reality to the defence simply because the
    belief is asserted. The question is whether a reasonable person, with similar
    history, personal circumstances,     abilities, capacities and human frailties
    as the accused, would, in the particular circumstances, reasonably believe
    there was no safe avenue of escape and that he had no choice but to yield to
    coercion.

[8]

Contrary to the appellants assertion, the trial judge here did not
    reverse the onus of proof. There was an evidentiary burden on the appellant to
    lead sufficient evidence to establish an air of reality to the defence of
    duress  once satisfied, it remained for the Crown to establish guilt beyond a
    reasonable doubt.

[9]

Whether there was a safe avenue of escape is a question of fact. Here
    the trial judge concluded on the evidence before him that he was not satisfied
    that the appellant had no safe avenue of escape, he could have gone to the
    police or paid off the debt by liquidating his RRSPs as he eventually did after
    he was charged with this offence. In other words, there was no air of reality
    to his claim of duress.

[10]

We
    see no error in the trial judges findings.  The appeal is dismissed.

J.
    C. MacPherson J.A.

J.
    MacFarland J.A.

H.S.
    LaForme J.A.


